FILED
                           NOT FOR PUBLICATION                             OCT 08 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TITANESS LIGHT SHOP, LLC, a                      No. 13-16959
Nevada limited liability company,
                                                 D.C. No. 3:12-cv-00620-LRH-
             Plaintiff-counter-defendant -       VPC
             Appellant,

  v.                                             MEMORANDUM*

SUNLIGHT SUPPLY, INC., a
Washington corporation; IP HOLDINGS,
LLC, a Washington limited liability
company,

            Defendants-counter-claimants -
            Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                     Argued and Submitted September 8, 2014
                            San Francisco, California

Before: SCHROEDER, OWENS, and FRIEDLAND, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       Since 2008, Sunlight Supply, Inc. and IP Holdings, LLC (collectively,

Sunlight) have used the trademark “Titan Controls” to sell devices that control

indoor gardening equipment. In 2012, Titaness Light Shop (TLS) began marketing

indoor grow lighting systems under the mark “Titaness.” The district court granted

Sunlight’s motion for a preliminary injunction prohibiting TLS from using the

Titaness mark, and TLS appeals. We have jurisdiction under 28 U.S.C. § 1292.

Because the record does not contain sufficient evidence that Sunlight is likely to

suffer irreparable harm absent preliminary relief, we reverse the district court’s

order, vacate the preliminary injunction, and remand.

       We review the district court’s decision to grant a preliminary injunction for

abuse of discretion. Herb Reed Enters., LLC v. Florida Entm’t Mgmt., Inc., 736
F.3d 1239, 1247 (9th Cir. 2013). However, we are mindful that a preliminary

injunction is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 22 (2008). A party seeking a preliminary injunction

must establish, inter alia, that it is “likely to suffer irreparable harm in the absence

of preliminary relief.” Id. at 20. The mere “possibility of irreparable harm” is

insufficient. Id. at 22.




                                            2                                      13-16959
        To establish a likelihood of irreparable harm, conclusory or speculative

allegations are not enough. Herb Reed, 736 F.3d at 1250; see also Caribbean

Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988) (“Speculative

injury does not constitute irreparable injury sufficient to warrant granting a

preliminary injunction.”); Am. Passage Media Corp. v. Cass Commc’ns, Inc., 750
F.2d 1470, 1473 (9th Cir. 1985) (finding irreparable harm not established by

statements that “are conclusory and without sufficient support in facts”). Although

preliminary relief may be ordered to prevent harm to a movant’s reputation and

goodwill, a finding of reputational harm may not be based on “pronouncements

[that] are grounded in platitudes rather than evidence.” Herb Reed, 736 F.3d at

1250.

        The allegations of harm in the record are conclusory and speculative.

Sunlight simply asserted to the district court that its goodwill and reputation would

be irreparably harmed because TLS’s Titaness products were being sold by a

website that supposedly catered to marijuana growers, while Sunlight had worked

hard to ensure that its products were not marketed to marijuana growers. The

evidence Sunlight offered in support of this assertion did not establish that Sunlight

had been or was likely to be harmed by TLS’s use of the Titaness mark. It did not

establish that Sunlight’s customers are aware of the website, would associate the


                                           3                                     13-16959
products on the site with marijuana, or would stop purchasing Sunlight products if

they mistakenly believed that Sunlight was marketing to marijuana growers.1 The

fact that Sunlight’s reputation might be harmed by the marketing of TLS’s

products did not establish that irreparable harm to Sunlight’s reputation is likely.

See Winter, 555 U.S. at 22. Because Sunlight did not produce evidence

establishing a likelihood of irreparable harm, it was not entitled to preliminary

relief. See Herb Reed, 736 F.3d at 1250-51.

      We REVERSE the district court’s order granting Sunlight’s motion for a

preliminary injunction, VACATE the preliminary injunction, and REMAND for

further proceedings consistent with this disposition.2




      1
        In fact, despite Sunlight’s professed concern that its products might be
mistakenly associated with marijuana growers and its contention that the website at
issue “targets growers of illegal substances, including marijuana,” at oral argument
before this court, Sunlight represented that it is actually now selling its Titan
Controls products through this same website.
      2
        Because we reverse and remand based on Sunlight’s failure to establish a
likelihood of irreparable harm sufficient to support the preliminary injunction, we
need not decide TLS’s argument that Sunlight also failed to establish a likelihood
of success on the merits.

                                           4                                    13-16959